Notice of Allowance
	Claims 1-2, 4-5, 7, 9, 11 are allowed. The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken alone or as a whole do not teach or render obvious the combination set forth including that of independent claim 1.
	In regards to Claim 1 and the new amendments filed on 02/09/2022, it was previously stated in the Final Rejection filed on 12/21/2021 that Claims 3 and 6 (and dependents thereof – claims 8 and 10) were considered Allowable Subject Matter (ASM). As such, the new claim set filed on 02/09/2022 has further canceled claims 3,6, 8 and 10 however, the Applicant did include all amendments from Claim 3 into Claim 1 which would deem Claim 1 allowable of the prior art on record. As such, for the following reasons the instant invention is considered to be patentably distinct:
The pla-rail chain (or plarail chain) with wire inserted through the chain and then into a pipe is considered patentably distinct over the art on record. During a search prior art of Holden (GB 2275604) was shown to disclose a continuous rope or chain (not illustrated) being entrained within the longitudinal slot [14] of the frame-member [11] and the respective posts [8,9]. However, the prior art of Holden does not teach that the rope/chain would allow a wire to pass through a pla-rail (or plarail chain). 
	Therefore, with the prior art failing to disclose the instant invention, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/25/2022